DETAILED ACTION
This action is in reply to papers filed 1/4/2021. Claims 1-20 are pending with claims 8-15 examined herein. The action mailed 1/4/2021 has been vacated. A new action is presented herein.
Notice of Pre-AIA  or AIA  Status
 The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Examiner’s Note
All paragraph numbers throughout this office action, unless otherwise noted, are from the US PGPub of this application US20200024560A1, Published 1/23/2020.

				         Withdrawn Rejection
Applicant's arguments filed 1/4/2021, with respect to the 102 (a)(1) rejection of claims 8-15 as being anticipated by  Zhang et al. (Biomaterials. 2016 Dec; 110: 45–59) has been fully considered and are found persuasive in view of the Declaration of Attribution under Rule 1.130 (a).  
Applicant's arguments filed 1/4/2021, with respect to the 103 (a) rejection of claims 8-15 as being unpatentable over Bhise et al., Jia et al., Colosi et al., and Shimamura et al. has been fully considered and is found persuasive. Accordingly, the rejection is withdrawn. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Prior Art Rejection 1
Claim 8-10 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Hsieh et al. (Lab Chip. 2014 Feb 7; 14(3): 482–493.), Weinberger et al. (Sci Transl. Med. 2016 Nov 2;8(363):363ra148.), Müller-Ehmsen et al. (Circulation. 2002 Apr 9;105(14):1720-6.) and Pati et al. (Nature Communications volume 5, Article number: 3935 (2014)).

Hsieh et al. teach cell alignment is a critical factor to govern cellular behavior and function for various tissue engineering applications ranging from cardiac to neural regeneration. In addition to physical geometry, strain is a crucial parameter to manipulate cellular alignment for functional tissue formation (Abstract). Towards this end, and with regards to claim 8 (in-part), Hsieh et al. teach a bioreactor, comprising a hydrogel scaffold made of a composite alginate gelatin methacryloyl (GelMA) bioink (Pg. 4, ‘Experimentals: 1.Materials)’, said scaffold being placed in a chamber defined by a PDMS half pieces. Note in the supplementary document, Hsieh teaches two PDMS reservoirs were bonded to the inlet and outlet of the PDMS membrane of the fluidic chip (Pg. S2). This meets the limitation of ‘PDMS half pieces.’ And although Hsieh teaches the scaffold is in compression when said PDMS half pieces are fixed to each other (Pg. 7, para. 1; Fig. 1F see below), per MPEP 2114 (II), "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co.v.Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). Nevertheless, as can be seen in Fig. 1F, the PDMS membrane (blue) both contacts and compresses the hydrogel (orange). 


    PNG
    media_image1.png
    580
    745
    media_image1.png
    Greyscale

However, Hsieh et al. fails to teach the GelMA bioink scaffold comprises embedded endothelial cells and cardiomyocytes (as further in claim 8).
Before the effective filing date of the claimed, Weinberger et al. taught myocardial injury results in a loss of contractile tissue mass that, in the absence of efficient regeneration, is claim 8 and as in claim 14) and hiPSC-derived endothelial cells (as further in claim 8). The hEHTs were transplanted onto large defects (22% of the left ventricular wall, 35% decline in left ventricular function) of guinea pig hearts 7 days after cryoinjury, and the results were compared with those obtained with human endothelial cell patches (hEETs) or cell-free patches (Pg. 3, Col. 1, para. 2). Twenty-eight days after transplantation, the hearts repaired with hEHT strips exhibited, within the scar, human heart muscle grafts, which had remuscularized 12% of the infarct area (Pg. 3, paragraph bridging Col. 1 and Col. 2). These grafts showed cardiomyocyte proliferation, vascularization, and evidence for electrical coupling to the intact heart tissue in a subset of engrafted hearts. hEHT strips improved left ventricular function by 31% compared to that before implantation, whereas the hEET or cell-free patches had no effect (paragraph bridging Pg. 5 and Pg. 6). Together, Weinberger notes that their study demonstrates that three-dimensional human heart muscle constructs can repair the injured heart (Abstract).
And while Weinberger et al. fails to teach the cardiomycotes are rat neonatal cardiomyocytes (as in claim 13), this is remedied by Müller-Ehmsen et al. who tested, before the effective filing date, the survival and functional impact of rat neonatal cardiac myocytes (as in claim 13) up to 6 months after transplantation into infarcted hearts (Pg. 1720, Background). Müller-Ehmsen observed four major findings: (1) neonatal cardiac cells implanted 1 week after myocardial infarction in the rat demonstrated long-term 6-month survival, documented by quantitative TaqMan PCR and histology; (2) discrete clusters of cells in the wall of the scar in vivo cardiac function (Pg. 1724, Col. 2).
However, none of Hsieh et al., Weinberger et al. or Müller-Ehmsen et al. teach a
hydrogel scaffold comprising a plurality of serpentine layers, having a primary axis defined by said serpentine layer, and further wherein successive said serpentine layers are placed on each other in a cross-hatch configuration, so that the primary axes of successive layers are
perpendicular (as in claim 9).
Before the effective filing date of the claimed invention, Pati et al. taught a method of tissue additive (as in claim 15) printing using decullarized ECM from various tissues (Abstract; Pg. 2, Col. 1, para. 1).               
            
    PNG
    media_image2.png
    564
    729
    media_image2.png
    Greyscale



    PNG
    media_image3.png
    239
    244
    media_image3.png
    Greyscale


In the enlarged Fig. 4(a), copied above, Pati teaches the ‘heart tissue construct’ comprises a plurality of serpentine layers, having a primary axis defined by said serpentine layer, and further wherein successive said serpentine layers are placed on each other in a cross-hatch configuration, so that the primary axes of successive layers are perpendicular (as in claim 9). As can be seen in non-enlarged Fig. 4(a), the cross-hatch manner of Pati establishes a plurality of rectangular holes, said rectangular holes having an aspect ratio when viewed in plan view (as in claim 10). Note that given Hsieh’s teaching that “Natural extracellular matrix (ECM) in the human body is a complex fibrous structure” (see Hsieh at Pg. 2, ‘Introduction), Pati’s ECM based hydrogel meets the limitation of a ‘microfibrous hydrogel scaffold’, as further in claim 8
The combination of prior art cited above in all rejections under 35 U.S.C.103 satisfies the factual inquiries as set forth in Graham v. John Deere Co., 383 U.S. 1,148 USPQ 459 (1966). Once this has been accomplished the holdings in KSR can be applied (KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 389, 82 USPQ2d 1385 (2007): "Exemplary rationales that may support a conclusion of obviousness include: (A) Combining prior art elements according to known methods to yield predictable results; (B) Simple substitution of one known element for another to obtain predictable results; (C) Use of known technique to improve similar devices (methods, or products) in the same way; (D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; (E) "Obvious to try" - choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; (F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention." 
In the present situation, rationales A, B and G are applicable.  At the time of invention, it would have been prima facie obvious to an artisan of ordinary skill to combine the teachings of Hsieh et al., wherein Hsieh et al. teaches a bioreactor capable of providing strain to GelMA (hydrogel) based scaffolds contained within the bioreactor, with the teachings of Pati et al., wherein Pati teaches a hydrogel based heart tissue construct comprising a plurality of serpentine layers, with the teachings of Weinberger et al., wherein Weinberger et al created 
One of skill in the art would have been sufficiently motivated to seed endothelial cells and cardiomyocytes, as taught by Weinberger, into the GelMA scaffold of Hsieh et al. because Weinberger generated functional heart tissue using these two cell types. Additionally, the skilled artisan would have found it prima facie obvious to use the compressible bioreactor of Hsieh because Hsieh notes that strain is a crucial parameter to manipulate cellular alignment for functional cardiac tissue formation. Given Pati’s teaching of a ‘heart tissue construct’, the use of the architecture of Pati’s scaffold would have been prima facie obvious. Additionally, the substitution of the human induced pluripotent stem cell (hiPSC)-derived cardiomyocytes for the rat neonatal cardiomycotes of Müller-Ehmsen et al. would have been prima facie obvious in view of Müller-Ehmsen demonstration of the long term in vivo functionality of the rat neonatal cardiomyocytes.
Thus, the teachings of the cited prior art in the obviousness rejection above provide the requisite teachings and motivations with a clear, reasonable expectation. The cited prior art meets the criteria set forth in both Graham and KSR. 
Therefore, the claimed invention, as a whole, was clearly prima facie obvious.

Prior Art Rejection 2
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Hsieh et al. (Lab Chip. 2014 Feb 7; 14(3): 482–493.), Weinberger et al. (Sci Transl. Med. 2016 Nov Müller-Ehmsen et al. (Circulation. 2002 Apr 9;105(14):1720-6.) and Pati et al. (Nature Communications volume 5, Article number: 3935 (2014)) as applied to claims 8-10 and 13-15 above, and further in view of Jia et al. (Biomaterials. 2016 Nov; 106:58-68. Epub 2016 Aug 2.).

The teachings of Hsieh et al., Weinberger et al. and Pati et al. are relied upon as detailed above. However, while Pati teaches the scaffold comprises a cross-hatch manner comprising a plurality of rectangular holes having an aspect ratio when viewed in plan view, Pati et al. fails to teach said aspect ratio is selected from the group consisting of 2 x 2, 2 x 3, 2 x 4, and 2 x 5 (as in claim 11).
Jia et al. teach a bioprinting technique that enables precise control over the architecture of the printed constructs to acquire different degrees of anisotropy and produce stacked constructs. As shown in Fig. 4A, Jia and colleagues were able to fabricate 3D constructs with different spacing between adjacent deposited perfusable fibers, including 2 × 2 and 2 × 3 in the aspect ratios of the unit grid (as in claim 11). Additionally, constructs with different numbers of layers (e.g. 2, 5, and 10 layers) could also be achieved (Fig. 4AII). Jia adds that these different structures of the bioprinted constructs may be utilized to mimic various types of native tissues by supporting different alignment needs.  
When taken with the teachings of Jia et al., wherein Jia establishes a bioprinting technique capable of precise architectural control of printed constructs, one of ordinary skill in the art would have found it prima facie obvious to produce the modified scaffold of Hsieh et al., Weinberger et al. and Pati et al., wherein the modified scaffold comprises a microfibrous 
Therefore, the claimed invention, as a whole, was clearly prima facie obvious.


Prior Art Rejection 3
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Hsieh et al. (Lab Chip. 2014 Feb 7; 14(3): 482–493.), Weinberger et al. (Sci Transl. Med. 2016 Nov 2;8(363):363ra148.), Müller-Ehmsen et al. (Circulation. 2002 Apr 9;105(14):1720-6.) and Pati et al. (Nature Communications volume 5, Article number: 3935 (2014)) as applied to claims 8-10 and 13-15 above, and further in view of Sobral et al. (Acta Biomater. 2011 Mar;7(3):1009-18.)

The teachings of Hsieh et al., Weinberger et al. and Pati et al. are relied upon as detailed above. However, while Pati teaches a scaffold comprising a plurality of serpentine layers, Pati et al. fails to teach 
Before the effective filing date of the claimed invention, Sobal et al. taught scaffolds produced by rapid prototyping (RP) techniques have proved their value for tissue engineering applications, due to their ability to produce predetermined forms and structures featuring fully interconnected pore architectures. Nevertheless, low cell seeding efficiency and non-uniform distribution of cells remain major limitations when using such types of scaffold. Sobal teaches this can be mainly attributed to the inadequate pore architecture of scaffolds produced by RP and the limited efficiency of cell seeding techniques normally adopted (Abstract). In this study, Sobal and colleages aimed at producing scaffolds with pore size gradients to enhance cell seeding efficiency and control the spatial organization of cells within the scaffold. The gradient pore size scaffolds were created by controlling the pore size parameters for each layer. Homogeneous scaffolds have no offset fiber distance between consecutive layers, however, the gradient scaffolds have a continuous offset (0.05 mm) (as in claim 12) (Abstract; Paragraph bridging Pg. 1012 and Pg. 1013; Fig. 3). Continuing, Sobal teaches cells were seeded onto the scaffolds to investigate cell seeding efficiency and the ability to control the zonal distribution of cells upon seeding. The pore size gradient scaffolds improved seeding efficiency from ∼35% in homogeneous scaffolds to ∼
 In the present situation, rationales A and G are applicable.  At the time of invention, it would have been prima facie obvious to an artisan of ordinary skill to combine the teachings of Sobal et al., wherein Sobal teaches gradient scaffolds having an offset between consecutive layers, with the teachings of Hsieh et al., Weinberger et al. and Pati et al., wherein the combination teaches a microfibrous scaffold comprising a GelMA hydrogel seeded with endothelial cells and cardiomyocytes, wherein serpentine layers of the hydrogel are arranged in a manner such that said hydrogel comprises a plurality of rectangular holes, with a reasonable expectation of arriving at the claimed invention. 
That is, one of ordinary skill in the art would have found it prima facie obvious to include offsets between consecutive layers, as taught by Sobal, to the microfibrous scaffold of Hsieh et al., Weinberger et al. and Pati et al. because Sobal teaches the inclusion of an offset between consecutive layers allowed for an increase seeding efficiency when compared to scaffolds with no offset. 
Thus, the teachings of the cited prior art in the obviousness rejection above provide the requisite teachings and motivations with a clear, reasonable expectation. The cited prior art meets the criteria set forth in both Graham and KSR. 
Therefore, the claimed invention, as a whole, was clearly prima facie obvious.

Authorization to Initiate Electronic Communications 

The examiner may not initiate communications via electronic mail unless and until applicants authorize such communications in writing within the official record of the patent application. See M.P.E.P. § 502.03, part II. Applicants may wish to consider supplying such written authorization in response to this Office action, as negotiations toward allowability are more 

			       Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TITILAYO MOLOYE whose telephone number is (571)270-1094.  The examiner can normally be reached on Working Hours: 6 a.m-3:30 p.m. M-F. Off first Friday of biweek. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached on (571) 272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	/TITILAYO MOLOYE/             Primary Examiner, Art Unit 1632